ORDER
Pursuant to Rule 17(B) of the Rules for Lawyer Disciplinary Enforcement (RLDE), Rule 413, SCACR, a petition has been *239filed on behalf of Disciplinary Counsel seeking an order of interim suspension temporarily suspending respondent from the practice of law in this State. The petition also seeks to enjoin respondent from making disbursements from any account into which respondent deposited client or trust monies and seeks the appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension and prohibited from the practice of law in this State until further order of the Court. Respondent is hereby enjoined from making disbursements from any account which respondent maintained as a trust, or escrow account, or any other account into which respondent deposited client or trust monies.
IT IS FURTHER ORDERED that Harry Clayton Walker, Jr., Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other account(s) into which respondent may have deposited client or trust monies. Mr. Walker shall take action as required by Rule 31 to protect the interests of respondent’s clients. Mr. Walker has authority to make disbursements from respondent’s trust, escrow, operating account and/or other accounts affected by this order as is reasonably necessary and may apply to the Chair of the Commission on Lawyer Conduct for authority to make any disbursements that appear to be unusual or out of the ordinary.
This order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as notice to the bank or other financial institution that Hairy Clayton Walker, Jr., Esquire, has been duly appointed by this Court.
/s/ James E. Moore, A.J.
FOR THE COURT